Citation Nr: 0112856	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for additional mental disability 
claimed to have resulted from VA drug treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from September 1979 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran is service-connected for schizo-affective 
disorder, evaluated as 100 percent disabling, effective March 
29, 1986. 

2.  The veteran has no additional mental disability as the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or other fault on the part of VA in 
providing hospitalization, treatment or examination.


CONCLUSION OF LAW

There is no entitlement to additional compensation for a 
mental disability under the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 1151, 1701 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.14, 3.358, 3.800 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A mental health admission screen narrative, dated in March 
1985, shows that on examination the veteran was depressed and 
confused, admitting to suicidal and paranoid thoughts.  The 
impression was to rule out schizophrenia of the paranoid 
type.

At the time of VA examination in August 1985, the veteran was 
diagnosed with schizophreniform disorder/rule out 
schizophrenia.  The examiner noted there had been no 
hospitalizations and that the veteran was not taking 
medications at that time.  The veteran was paranoid and 
suspicious, as well as jumpy.  No medications were prescribed 
at the time of discharge from VA hospitalization in August 
1986.  

A report of discharge from private hospitalization, dated in 
April 1986, includes note that the veteran was convinced to 
take antipsychotic medications and showed improvement with 
such.  The report sets out that he developed muscle spasm and 
other symptoms for which additional medications were given.  
A history of glucose-6 phosphatase deficiency (G6PD) was 
noted; the recommendation was to avoid aspirin and other 
medications contraindicated in G6PD patients.

The veteran was treated by VA in July 1986.  A record 
indicates his unwillingness to be on medications because 
"they make me worse."

The veteran was hospitalized at the VA in October 1986.  The 
hospitalization report notes the veteran had been on Lithium 
at therapeutic levels without much relief for 10 months and 
had not taken antipsychotic medications before.  The 
diagnoses were schizoaffective disorder and paranoid 
personality disorder.  The examiner noted disagreement from 
the veteran as to the nature of his thought disorder.  

The claims file contains private medical evidence of 
hospitalization from December 1986 to January 1987.  The 
veteran was adamant against medications.  Symptoms were 
nervousness, a blunting of affect and thought 
disorganization.  The report indicates he was given Cogentin, 
Thorazine and Stelazine; the veteran reported feeling better 
from the medications.  He was discharged as stable.  The 
diagnosis was schizotypal personality disorder.

The veteran was hospitalized at a VA facility from March to 
May 1987.  The Axis I diagnosis was chronic undifferentiated 
schizophrenia.  The history section includes note of the 
veteran's poor impulse control since childhood.  The report 
notes that the veteran had been tried on virtually all 
neuroleptics and Lithium, with minimal success, and that the 
veteran reported extreme sensitivity, with dysphoria on 
Lithium, without relief from side effect medications.  The 
veteran reported not having taken any medications for a long-
term period.  During the course of hospitalization the 
veteran was stabilized on Thorazine.

On April 6, 1987, the veteran was prescribed Thorazine; he 
reported feeling better without Prolixin.  He stated he was 
fearful and anxious and refused Thorazine secondary to 
Akathisia.  The examining physician indicated that Akathisia 
was probably secondary to Prolixin residuals, more than 
residual to Thorazine use.  

A VA report of hospitalization from March to May 1987 
includes note of chronic undifferentiated schizophrenia.  It 
was noted that the veteran was discharged on Thorazine, as 
well as other medications.  

In July 1987 the veteran was hospitalized.  Diagnoses were 
atypical psychosis and G6PD.  He presented as somewhat 
confused with a flat affect, very religious and with some 
association problems.  He was placed on Prolixin and 
Hypochloride for a week, without much change noted.  At the 
time of examination in August 1987 the veteran was still 
taking Thorazine.  Records include note of obsessive 
compulsive symptomatology.  Diagnoses shown in progress note 
are consistent with schizophreniform disease, without other 
diagnosed psychiatric illnesses.

In September 1987, the veteran had discontinued use of 
prescribed Thorazine.  He began sleeping poorly and reported 
having fantasies of dismemberment.  Suggested medication was 
Thorazine.  In March 1988 the veteran again stopped taking 
Thorazine; records document his development of nausea and 
vomiting thereafter.

An April 1991 private report notes voluntary admission for 
depression and hearing voices.  The veteran reported an 
inability to control his feelings.  Diagnoses were 
schizoaffective disorder and to rule out affective disorder 
of the bipolar, mixed type.  Also noted was a borderline 
personality disorder.

A VA report of examination in June 1991 includes note of the 
use of medications such as Lithium.  The veteran complained 
of head pain, nervousness, disorientation, depression, 
neurotic thoughts, an inability to move and dizziness.  The 
diagnosis was schizoaffective disorder.  The examiner 
indicated improvement with current medications.  
Psychiatrists in July 1991 and May 1992 opined that symptoms 
exhibited by the veteran during active military duty were the 
beginning and a manifestation of his schizophrenia.

The veteran underwent psychiatric evaluation in May 1992.  At 
that time he manifested symptoms of anxiety, guardedness and 
paranoia.  Such were assessed to be part of the veteran's 
major psychopathology, becoming more pronounced over the 
years.

In August 1992, the RO proposed granting service connection 
for schizoaffective disorder.  The memorandum includes note 
of history to include hospitalization in January 1984 for a 
drug overdose and hospitalized in 1986 and 1987 for diagnoses 
of schizophrenia, atypical psychosis and schizotypal 
personality disorder.  

By rating decision dated in September 1992, the RO 
established service connection and assigned ratings for 
schizo-affective disorders as follows:  30 percent effective 
July 2, 1985; 100 percent effective March 29, 1986.

In October 1993, the veteran appeared for VA evaluation.  
Reported medications were Navane, Cogentin and Benadryl.  The 
examiner indicated that the veteran's symptoms of 
hallucinations and paranoid ideas were more controlled with 
medication.

In June 1997 the veteran appeared for a VA examination.  The 
veteran complained of auditory hallucinations, and feelings 
of paranoia.  He complained of compulsive "checking."  The 
examiner noted the veteran's memory to be intact.  The 
diagnosis was schizoaffective disorder, without other 
diagnosed psychiatric illness.

A VA psychiatric examination dated in February 1999 includes 
note that the veteran had been on multiple antipsychotic 
medications and was currently taking Risperdal.  The veteran 
reported having G6PD, and was thus unable to take certain 
medications because they cause a hemolytic reaction.  His 
medication was changed to Zyprexa at that time.

In March 1999, the veteran submitted a claim for additional 
VA compensation benefits under 38 U.S.C.A. § 1151.  He argued 
that compensation benefits should be awarded based on 
additional mental disability, manifested by memory loss and 
confusion, resulting from VA treatment.  In his March 1999 
statement, the veteran reported that he had been receiving 
treatment at the Brentwood VA medical center since August of 
1986, during which time he was prescribed Thorazine as well 
as other medications.  He also stated he had been taking 
Risperidone for approximately two years, also prescribed in 
connection with treatment at the Brentwood VA medical center.  
He argued that such medications had resulted in autism, 
attention deficit disorder, obsessive compulsive disorder, 
Alzheimer's signs and symptoms of memory loss, confusion, 
forgetfulness and disorientation.  He indicated he had had 
some of the cited disabilities since 1982, when he was in 
active service.  

The veteran submitted a photocopy of a VA record, undated, 
and without containing a patient name or other identifying 
information.  Such record indicates psychologic testing 
indicative of an identity disorder and to rule out obsessive 
compulsive disorder.  The psychologist concluded that the 
described symptoms of anxiety, phobias, hypervigilance and 
compulsions were similar to those seen in the prodromal phase 
of schizophrenia.

In May 1999, the RO denied the veteran's entitlement to 
38 U.S.C.A. § 1151 benefits, citing that the evidence failed 
to show that Thorazine caused mental disabilities such as 
memory loss, confusion, forgetfulness, obsessive compulsive 
disorder or disorientation.  The RO cited THE PHYSICIAN'S 
DESK REFERENCE, at pp. 2701-03 indicating the impairment of 
mental or physical abilities during the first few days of 
Thorazine therapy, but only skin pigmentation and ocular 
changes noticeable as adverse reactions in long-term therapy.

At the time of a personal hearing in April 2000, the veteran 
testified as to his drug sensitivity, experiencing memory 
loss, confusion, forgetfulness, disorientation and physical 
manifestations such as dizziness or changes in heart rate 
when taking certain medications.  The Hearing Officer asked 
the veteran what additional disability the veteran was 
claiming.  He responded it was like an "Alzheimer's 
condition" where he would become disoriented and depressed.  
After the hearing the veteran submitted a statement in which 
he specifically identified himself as having obsessive 
compulsive disorder due to the use of neuroleptics.

In a statement received later in April 2000, the veteran 
indicated he also had obsessive compulsive disorder, which he 
believed was incurred 12-to-13 years earlier as a result of 
massive doses of neuroleptics such as Thorazine 
(chlorpromazine) and more recently Risperidone, prescribed by 
VA.  He further cited his severe memory loss and confusion 
and submitted duplicates of previously received excerpted 
medical text information pertinent to antipsychotic drug-
induced dysphoria.  The textual information includes 
discussion of the emergence of obsessive-compulsive symptoms 
in patients treated with Risperidone and chlorpromazine; and, 
the treatment of medication-induced tremors with other 
medications.

In a Hearing Officer's decision and supplemental statement of 
the case dated in April 2000, the veteran's claim continued 
to be denied.  The Hearing Officer noted that there was no 
evidence of any new disability that could be separately 
ratable, specifically that confusion and memory deficits were 
encompassed in the evaluation of the veteran's service-
connected disability.



Laws and Regulations Pertinent to 38 U.S.C.A. § 1151

The provisions of 38 U.S.C.A. § 1151 were amended in 1997 to 
require a finding of fault on the part of the health care 
providers in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing and 
Urban Development Appropriations Act of 1997, Pub. L. No. 
104-204, § 422a, 110 Stat. 2926 (1997).  The amendment to the 
law applies only to claims filed on or after October 1, 1997.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 
40-97 (1997).

The law more specifically provides for compensation for 
additional disability that is not the result of the veteran's 
willful misconduct, and was proximately caused by negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in providing hospital care, 
medical or surgical treatment, or examination.  38 U.S.C.A. 
§ 1151(a) (West Supp. 2000).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

There is no indication that the veteran's application is 
incomplete.  The RO has advised him of the evidence needed to 
substantiate his claim via information contained in a 
statement of the case, a supplemental statement of the case, 
and through information provided by the hearing officer at 
the hearing on appeal.

The veteran has not reported the existence of unobtained 
evidence that would be pertinent to his claim; therefore VA 
has no obligation to offer further assistance in obtaining 
additional records.

Under some circumstance the VCAA obligates VA to afford 
examinations.  An examination will be provided when there is 
competent evidence of current disability or recurrent or 
symptoms of disability, there is evidence that a disability 
may be related to service, and there is insufficient evidence 
to decide the case.  In a claim based on 38 U.S.C.A. § 1151, 
the requirement that there is evidence that the disability is 
related to service, is replaced by a requirement that there 
is evidence that the disability is due to negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in providing treatment.  In this case, as 
will be discussed below, the veteran has not reported, and 
the record does not show, additional disability other than 
that for which he is already compensated.  There is also no 
evidence of fault on the part of VA.  Because such evidence 
is lacking, the Board concludes that there is no obligation 
to afford an examination.

The provisions of 38 C.F.R. § 20.1304 (2000) provide, in 
general, that pertinent evidence submitted directly to the 
Board must first be referred to the RO for consideration and 
the issuance of a supplemental statement of the case, unless 
the veteran waives such consideration.  The veteran submitted 
additional records to the Board.  The veteran's 
representative waived initial review by the RO of those 
records.  Accordingly, the undersigned finds that the Board 
may proceed with this case.  

Analysis

As set out above, the veteran is service-connected for 
schizo-affective disorder, evaluated as 100 percent 
disabling, effective March 29, 1986, pursuant to 
38 C.F.R. § 4.130 (2000).  The criteria for evaluating that 
disability include inability to perform activities of daily 
living, memory loss, depression, and danger of harming 
oneself or others.  In short, all of the symptomatology 
claimed by the veteran as additional impairment from VA drug 
therapy, is contemplated under his current service connected 
disability.

The provisions of 38 C.F.R. § 4.14 provide that care must be 
taken to avoid evaluation of the same manifestation under 
different diagnoses.  Such "pyramiding" is prohibited.  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (permitting 
rating under separate diagnostic codes only where "none of 
the symptomatology . . . is duplicative . . . or 
overlapping.").  Assuming arguendo that the veteran has 
memory loss and his other claimed psychiatric symptomatology 
as the result of drug therapy, his 100 percent evaluation 
contemplates compensation for such disability.

Similarly, the veteran has asserted that he has obsessive 
compulsive disorder as the result of medication taken for his 
service-connected psychiatric disorder.  Accepting this 
statement for the sake of argument, he would not be entitled 
to additional compensation because obsessive compulsive 
disorder is evaluated on the basis of the same criteria as 
his service connected schizoaffective disorder.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9211, 9304 (2000).

Since the veteran is already in receipt of the maximum 
evaluation for his psychiatric disability, and because he 
cannot receive separate compensation for the same symptoms 
under different diagnoses, he is not entitled to compensation 
for additional disability resulting from VA treatment.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that there 
must be some "actual or potential" entitlement to an 
increased benefit for adjudication to proceed.  See Mintz v. 
Brown, 6 Vet. App. 277, 283 (1994) the Board does not have 
jurisdiction to review a case if no benefit would accrue to 
the claimant).

A review of the competent medical evidence, to include 
extensive outpatient progress notes, hospitalization reports, 
in-patient progress reports and VA examination reports, are 
absent diagnoses of attention deficit disorder, Alzheimer's 
disease, etc., claimed by the veteran to co-exist with his 
schizophrenia.

Finally, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (1997), 63 Fed. Reg. 
31263 (1998).  Since the veteran's claim was filed after 
October 1997, such must be adjudicated in accord with the 
amended version of 38 U.S.C.A. § 1151 and the May 23, 1996, 
final regulation.  Thus, evidence of an unforeseen event or 
evidence of VA negligence is required for a successful claim 
under 38 U.S.C.A. § 1151.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Even were the evidence in this case to show concurrent 
psychiatric diagnoses, and even were such to warrant separate 
rating consistent with VA's Schedule for rating disabilities 
(see 38 U.S.C.A. § 1155 and 38 C.F.R. § 4.14), the veteran 
has neither alleged, nor does the evidence show, VA 
negligence or unforeseen consequences resulting from VA 
physicians prescribing Thorazine.  Rather, the record shows 
the opposite in that Thorazine helped the veteran's 
psychiatric symptoms during multiple periods of 
hospitalization and/or treatment, and, in fact, resulted in 
fewer side effects than other medications prescribed for his 
psychiatric disability.  The record further shows that the 
veteran was noncompliant with his prescribed medications and 
that there was a corresponding increase in symptomatology 
each time he stopped taking Thorazine.  The competent medical 
professionals in this case have also emphasized the 
progression of the veteran's symptoms attributable to his 
service-connected schizophrenic disorder, without attributing 
any increase to VA treatment such as prescribed medications.

As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 

Because the veteran is already service connected and in 
receipt of a 100 percent evaluation for psychiatric 
disability, the Board finds that he has no legal entitlement 
to additional compensation for the same psychiatric 
manifestations, even if attributable to concurrently existing 
diagnoses, on an "as if" service-connected basis under the 
provisions of 38 U.S.C. § 1151; and, in the alternative, that 
no psychiatric manifestations claimed or demonstrated by the 
competent record are shown to have resulted from VA 
negligence.  Accordingly, the veteran's appeal is denied.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151, for additional 
mental disability claimed to have resulted from VA drug 
treatment, is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

